Case 2:21-mj-03311-DUTY Document 11 Filed 07/15/21 Page 1 of 4 Page ID #:30




    1




   4


   6                           U1vITED STATES DISTRICT COURT
   7                          CENTRAL DISTRICT OF CALIFORNIA
   8
        ~ UNITED STATES OF AMERICA,
   9
  l0                                 Plaintiff,        CASE NO.
  11                   v.                                            21-MJ-03311-DUTY
        ESTEBAN "STEVE"LOPEZ,
  12                                                    ORDER OF DETENTION
  13
  14                                 Defendant.
  15
  16                                                    I.
  17        A.(~        On motion ofthe Government in a case allegedly involving:
  18             1. O      a crime of violence.
  19            2.()       an offense with maximum sentence of life imprisonment or death.
  20            3. (~      a narcotics or controlled substance offense with maximum sentence
  21                      often or more years .
  22            4.()      any felony -where the defendant has been convicted oftwo or more
  23                      prior offenses described above.
  ?,~           5.()      any felony that is not otherwise a crime of violence that involves a
  25                       minor victim, or possession or use ofa firearm or destructive device
  26                      or any other dangerous weapon, or a failure to register under 18
  ?~                      U.S.0 § 2250.
  ?g        B.(~        On motion by the Government /( )on Court's own motion, in a case

                                ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

        CR-94(06/07)                                                                     Page 1 of4 ~
Case 2:21-mj-03311-DUTY Document 11 Filed 07/15/21 Page 2 of 4 Page ID #:31




   1                       allegedly involving:
               (~          On the further allegation by the Government of:
                1. (~         a serious risk that the defendant will flee.
               2.()           a serious risk that the defendant will:
   5                  a. Oobstruct or attempt to obstruct justice.
   6                  b.()threaten, injure, or intimidate a prospective witness or juror or
                              attempt to do so.
   K       C. The Government()is/(~ is not entitled to a rebuttable presumption that no
   9            condition or combination ofconditions will reasonably assure the defendant's
  10            appearance as required and the safety of any person or the community.
  11

  12                                                      II.
  ~J       A. (~/)         The Court finds that no condition or combination of conditions will
  14                       reasonably assure:
  15            1. (~         the appearance ofthe defendant as required.
  16                  (~      and/or
  17           2. (~          the safety of any person or the community.
  18       B.(~            The Court finds that the defendant has not rebutted by sufficient
  19                     evidence to the contrary the presumption provided by statute.
  20

  21                                                      III.
  22       The Court has considered:
  23       A. the nature and circumstances ofthe offenses) charged, including whether the
  24           offense is a crime ofviolence,a Federal crime ofterrorism,or involves a minor
  25           victim or a controlled substance, firearm, explosive, or destructive device;
  26       B. the weight of evidence against the defendant;
  27       C. the history and characteristics ofthe defendant; and
  28       D. the nature and seriousness ofthe danger to any person or to the community.

                                   ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

       CR-94(06/07)                                                                       Page 2 of
Case 2:21-mj-03311-DUTY Document 11 Filed 07/15/21 Page 3 of 4 Page ID #:32




   1                                                       IV.
             The Court also has considered all the evidence adduced at the hearing and the
   3 ~       arguments andlor statements of counsel, and the Pretrial Services
   4         Report/recommendation.


   6                                                        V.
   7         The Court bases the foregoing findings) on the following:
   4         A.(~          As to flight risk:
   y          The nature and circumstances ofthe offenses charged, involving thousands of pounds of
              illegal narcotics smuggled across international borders over a period often years, and
  l0
              millions of dollars in seized drug proceeds, as well as the defendant's Mexican citizenship
  I1          and frequent travel to Mexico; that the defendant's brother and co-conspirator is still at
              large and believed to be residing in Mexico; and the other facts identified in the PTSR's
  12
              recommendation of detention.
  13

  14

  15

  16         B.(~          As to danger:
  17          Same as above, considering also the long-running nature ofthe alleged drug organization
              and defendant's leadership role within it, as well as the multiple firearms seized in
  18
              connection with the investigation.
  19

  20

  21

  22

  23

  24                                                       VI.
  25         A.( )         The Court finds that a serious risk exists that the defendant will:
  26                    1. Oobstruct or attempt to obstruCf ju~'ti~e:
                                                      a
  27                    2.()attempt to/()threaten, injure or intimidate a witness or juror.
  28

                                    ORDER OF DETENTION AFTER HEARING (1S U.S.C. §3142(1))

         CR-94(06/07)                                                                                Page 3 of4
Case 2:21-mj-03311-DUTY Document 11 Filed 07/15/21 Page 4 of 4 Page ID #:33




             B. The Court bases the foregoing findings) on the following:


   3

   4

   5

   6

   7

   K
   ~~                                                  VII.
  l0
  11        A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
  12        B. IT IS FURTHER ORDERED that the defendant be committed to the custody
  13             ofthe Attorney General for confinement in a corrections facility separate, to
  14            the extent practicable, from persons awaiting or serving sentences or being
  15             held in custody pending appeal.
  16        C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
  17            opportunity for private consultation with counsel.
  18        D. IT IS FURTHER ORDERED that, on order of a Court of the United States
  19            or on request of any attorney for the Government, the person in charge ofthe
  20            corrections facility in which the defendant is confined deliver the defendant
  21            to a United States marshal for the purpose of an appearance in connection
  22             with a court proceeding.
  23

  24

  25
                                                                     ~~ 1          L'r~~
  26    DATED: 7/15/21
                                                              ED STAT S MAGIST          TE JUDGE
  27

  28

                                ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

        CR-94(06/07)                                                                        Page 4 of4
